Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejection. applicant argues that cited references failed to disclose determining a first video stream comprising a first plurality of signals indicating a portion of the first video stream available for insertion of content.

However, Lienhart et al disclose a system being able to analyze the video stream in order to identify cue tone messages representing locations where replacement contents need to be inserted with respect to time as disclosed in para. 0054-0055; 0079; 0154. This action is made final.

                                  Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

                                               Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6; 8; 10-15; 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lienhart (US.Pub.No.20120063636)  in view of Goode (US. Pub. No.20020016961).

Regarding claim 1, Lienhart et al disclose a method comprising: determining a first video stream comprising a first plurality of signals indicating a portion of the first video stream available for insertion of content ( with Lienhart, the system is able to analyze the main video stream to identify cue message representing location where secondary  contents need to be inserted; 0054-0055; 0079; 0154);

compressing the first plurality of signals into a compressed first plurality of signals (For example in MPEG-2, I-frames are used in conjunction with B- (bidirectional) and P- (predictive) frames to allow efficient transmission of the video without requiring transmission of the full video image in each and every frame,0176; 0178;0181;0188;

But did not explicitly disclose determining a second video stream comprising the compressed first plurality of signals; and determining, based on processing the second video stream, whether any signals of the compressed first plurality of signals caused one or more errors in the processing the second video stream.

However, Goode et al disclose determining a second video stream comprising the compressed first plurality of signals; and determining, based on processing the second video stream, whether any signals of the compressed first plurality of signals caused one or more errors in the processing the second video stream( see fig.4 and fig.5 for processing first plurality of signals 510 and 520  and a second video stream 530; compositor 550 operates to composite or combine the navigator video stream NV, the navigator graphics stream NG and the advertising graphic stream AG into a single video stream that is coupled to encoder 555. Encoder 555 may be implemented as an MPEG-2 encoder that generates an MPEG-2 compliant stream,0053-0054; temporal parameters are adjusted to insure that the frame rate of the advertising video signal AV is consistent with that of the navigator video signal NV. The spatial parameters are adjusted to ensure that the amount of data as measured by, for example, scan lines and pixels per line provided by the advertising signal AV is compatible with the amount of data to be displayed within the advertising window allocated within the navigation screen provided to the user or viewer,0057; it is advantageous to ensure that the last frame of a sequence presented prior to switching to another video sequence comprises a B-frame or P-frame. In this manner, buffer overflow conditions at the far end decoder may be avoided or minimized. In this embodiment of the invention, the above-described multiplexer functions are adapted to monitor frame types within the buffer 204 and provided by the pressed program from encoder 555. Appropriate adaptations are made by the processing unit 206 to ensure that accurate splicing occurs,0060;0041-0042;0004).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Goode to modify Lienhart  by comparing data of compressed advertisement in the second video stream for the purpose of processing content without producing artifacts and anomalies.

Regarding claim 2, Lienhart et al did not explicitly disclose  further comprising: determining, based on whether any signals of the compressed first plurality of signals caused one or more errors in the processing the second video stream, at least one of an expected error or an expected success in processing the first video stream with the first plurality of signals.

However, Goode et al disclose further comprising: determining, based on whether any signals of the compressed first plurality of signals caused one or more errors in the processing the second video stream, at least one of an expected error or an expected success in processing the first video stream with the first plurality of signals (for a particular period of time (e.g., several seconds) near a splicing point, the quality of the advertisement video can be matched to that of the program video. This matching of the picture quality of the two videos to be spliced can be achieved by adjusting the profile parameters, 0034; 0042; to ensure that the multiplexed output video stream will not cause buffer overflow or underflow at the decoder, 0033).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Goode to modify Lienhart by comparing data of compressed advertisement in the second video stream for the purpose of processing content without producing artifacts and anomalies.

Regarding claim 3, Lienhart et al did not explicitly disclose wherein temporal relationships between signals of the compressed first plurality of signals have the same relative proportions as respective temporal relationships between signals of the uncompressed first plurality of signals.

However, Goode et al disclose wherein temporal relationships between signals of the compressed first plurality of signals have the same relative proportions as respective temporal relationships between signals of the uncompressed first plurality of signals(in response to a temporal parameter signal TP and a spatial parameter signal SP (produced by, for example, the controller 110) processes the advertising video signal AV in the temporal and spatial domains to produce a video signal having a adapted to that of the navigator or IPG video signal NV. The temporal parameters are adjusted to insure that the frame rate of the advertising video signal AV is consistent with that of the navigator video signal NV, 0057; adjusts temporal parameters, 0058; the program video can also be received in uncompressed form, 0039).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Goode to modify Lienhart by using temporal parameter for the purpose of processing video content according. 

Regarding claim 4, Lienhart et al disclose wherein the processing the second video stream comprises: processing, by one or more downstream components of a video distribution system, the second video stream (see fig.1 and fig.2 with distribution system; 0048).

Regarding claim 5, Lienhart et al did not explicitly disclose wherein the determining the second video stream comprises: inserting the compressed first plurality of signals into the second video stream.

However, Goode et al disclose wherein the determining the second video stream comprises: inserting the compressed first plurality of signals into the second video stream (Ad insertion processor 112 generates a number of compressed advertisement video streams, inserts the compressed advertisement video streams into the compressed program video streams, 0017; 0022; the compressed advertisement video is inserted into the compressed program video. Since the advertisement video has been compressed to ensure that the profile of the compressed advertisement video stream is similar to that of the compressed program video stream, the insertion of the advertisement into the program video appears seamless, 0032).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Goode to modify Lienhart  by inserting compressed advertisement in the second video stream for the purpose of processing content accordingly.

 Regarding claim 6, Lienhart  et al did not explicitly disclose further comprising: removing, from the second video stream, a second plurality of signals associated with insertion of content into the second video stream.

However, Goode et al disclose further comprising: removing, from the second video stream, a second plurality of signals associated with insertion of content into the second video stream (deleting video frames from the sequence of video frames forming the advertising video signal AV, 0058).

It would have been obvious  before the effective filing date of the claimed invention to incorporate the teaching of Goode to modify Lienhart by providing option to delete frames for the purpose of improving viewing experiences.

Regarding claim 8,  Lienhart et al disclose  wherein content comprises one or more of an advertisement, a local news segment, an emergency alert, a local traffic report, a local weather report, a promotional segment associated with a local network, or a station identifier(0124;0126;0169).

Regarding claim 10, Lienhart et al disclose  wherein one or more signals of the first plurality of signals indicate at least one of: an insertion point, a splice point, an in point, an out point, a segment associated with program content, a segment associated with non-program content, a segment associated with a distributor placement opportunity, or a segment associated with a provider placement opportunity(0055; 0089;0092-0093;0157).

Regarding claim 11, it is rejected using the same ground of rejection for claim 1.

Regarding claim 12, it is rejected using the same ground of rejection for claim 2.
Regarding claim 13, it is rejected using the same ground of rejection for claim 3.
Regarding claim 14, it is rejected using the same ground of rejection for claim 5.
Regarding claim 15, it is rejected using the same ground of rejection for claim 6.
Regarding claim 17, it is rejected using the same ground of rejection for claim 1.
Regarding claim 18, it is rejected using the same ground of rejection for claim 2.
Regarding claim 19, it is rejected using the same ground of rejection for claim 3.

Regarding claim 20, Lienhart et al disclose  wherein the second computing device comprises at least one of a conditioner component, an ad back office component, an encoder component, a splicer component, or a packager component(see fig.1 and fig.2; 0057-0058).

Claims 7; 9; 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lienhart (US.Pub.No.20120063636) in view of Goode(US.Pub.No.20020016961) and Lyons(US.Pub.No.20020061067).

Regarding claim 7,  Goode and Lienhart et al did not explicitly wherein the determining the second video stream comprises: generating the second video stream, wherein a length of the second video stream is proportional, relative to a length of the first video stream, to a compression ratio used to compress the first plurality of signal.

However, Lyons et al disclose wherein the determining the second video stream comprises: generating the second video stream, wherein a length of the second video stream is proportional, relative to a length of the first video stream, to a compression ratio used to compress the first plurality of signal(when the compressed streams are not further constrained. The time slot in the stream is a variable equal to the presentation length of the slot plus or minus up to 0.5 seconds. Similarly the compressed commercial stored locally is of variable stream length equal to the presentation time plus or minus up to 0.5 seconds, 0040; 0007; 0042-0043).

It would have been obvious  before the effective filing date of the claimed invention to incorporate the teaching of Lyons to modify Lienhart and Goode by monitoring length of the presentation time for the purpose of keeping track of delay accordingly.

Regarding claim 9, Goode and Lienhart et al did not explicitly wherein the compressing the first plurality of signals comprises modifying respective timing information of at least a portion of the first plurality of signals.

However, Lyons et al disclose wherein the compressing the first plurality of signals comprises modifying respective timing information of at least a portion of the first plurality of signals(output rate (of the remaining pictures from either the stored portion of the incoming network feed or the commercial slot) is adjusted as required to output the commercial slot. The vbv_delay of either the stored network feed or the vbv_delay of the local commercial slot is then adjusted to match the vbv delay of the incoming network feed, 0007-0008; 0042-0043).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Lyons to modify  Lienhart and Goode by adjusting time for the purpose of reducing delay during presentation of video contents.

Regarding claim 16, it is rejected using the same ground of rejection for claim 9.
                                                                 Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425